NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 24, 2020*
                              Decided February 26, 2020

                                        Before

                     DIANE P. WOOD, Chief Judge

                     WILLIAM J. BAUER, Circuit Judge

                     MICHAEL B. BRENNAN, Circuit Judge


No. 19-1339

STEVEN D. LISLE, JR.,                          Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Central District of Illinois.

      v.                                       No. 17-1530-CSB

KEVIN KELLER, et al.                           Colin S. Bruce,
     Defendants-Appellees.                     Judge.

                                      ORDER

        Steven Lisle, an inmate, sued prison officials at the Correctional Center in
Pontiac, Illinois, for violations of his rights under the First, Fourth, Eighth, and
Fourteenth Amendments. Lisle asserts that officers sprayed him with mace and then
shut off the water in his cell, and later, other officers strip-searched and sexually
assaulted him. The court granted summary judgment for defendants, concluding that
Lisle failed to exhaust administrative remedies. Because the issue of exhaustion is


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1339                                                                          Page 2

contested, as defendants concede, we vacate and remand with respect to that issue. But
the district court did not err in denying Lisle’s other motions, so we affirm the
remainder of the judgment.

        In a grievance filed on June 9, 2017 (with whom is unclear from the record), Lisle
described a 48-hour period during which he was repeatedly assaulted while at the
prison. Two months earlier, Lisle wrote, officer Kevin Keller used a racial slur and then
sprayed a can of mace at his face and body and into his cell. Keller reportedly then told
Sergeant Micah Dillon to turn the water off and “let [Lisle] die.” Lisle says that he
demanded medical attention but was told he would receive none. He was left in his cell
without running water for 48 hours. Lisle went on to say in his grievance that two days
later the “Orange Crush” Tactical Unit subjected him to a strip search and that a team
member digitally penetrated his rectum.

       A counselor responded to Lisle’s grievance on July 10, 2017, stating that an
investigation did not substantiate his claims. Lisle considered the counselor’s response
inadequate because the counselor had interviewed only the officers. Seeking to appeal
the counselor’s ruling, he says that he gave a copy of the original grievance to a
correctional officer to deliver to the grievance officer. Pontiac’s grievance officer, Sharon
Simpson, declared that she had no record of receiving any correspondence. Lisle
appealed the denial of his grievance to the Administrative Review Board, reporting that
his grievances were not being processed; he included a copy of his grievance of June 9,
2017. The Board received Lisle’s appeal on November 3, 2017. After receiving Lisle’s
appeal, the Board informed Lisle that he needed to provide his original written
grievance, including the counselor’s response, as well as the grievance officer’s and
chief administrative officer’s response. Lisle did not respond.

       Lisle then brought this suit under 42 U.S.C. § 1983, asserting various
constitutional claims, including a claim for excessive use of force. He detailed the 48-
hour period that he described in his grievances, explained why he believed he had
exhausted his administrative remedies, and requested both compensatory damages and
injunctive relief in the form of changed prison policies. During discovery, he moved
both for Judge Bruce to recuse himself and for a transfer of venue because he believed
that the judges in the Central District of Illinois were all biased against him. Judge Bruce
denied both motions, determining that Lisle’s “wild accusations” and discussion of
prior adverse rulings did not demonstrate his bias or that of any other judges in the
Central District.
No. 19-1339                                                                         Page 3

        The state defendants then moved for summary judgment on grounds that Lisle
failed to exhaust his administrative remedies, and the district court granted the motion.
The court said that it “ordinarily” would hold a hearing under Pavey v. Conley, 544 F.3d
739, 742 (7th Cir. 2008), to resolve the disputed question whether Lisle had appealed his
grievance to the grievance officer and was not given a response. But the court
determined, without a hearing, that Lisle had failed to exhaust his administrative
remedies when he appealed to the Board and subsequently failed to provide the Board
with the additional documentation it requested. The court did not address another issue
disputed by the parties—whether Lisle had filed his initial grievance with a counselor
or a grievance officer.

       On appeal Lisle argues that the district court erred in entering summary
judgment on exhaustion grounds without holding a Pavey hearing. A hearing is
necessary, he maintains, to determine whether he exhausted his administrative
remedies when he forwarded his original grievance to Pontiac’s grievance officer.
Further, he argues, it was irrelevant that he failed to respond to the Board’s request for
documentation because he did all he was required to do: he forwarded his original
grievance to the grievance officer and did not receive a timely response. The state
defendants concede on appeal that a Pavey hearing is required where, as here, the
parties dispute whether an inmate exhausted his administrative remedies. Pavey,
544 F.3d at 742.

        We accept the state defendants’ concession of error and agree that the case must
be remanded to the district court for a Pavey hearing to determine two factual issues.
First, a hearing is needed to resolve whether Lisle filed his original grievance with the
appropriate person. Under the state’s regulations, he could file the grievance either with
a counselor or, in the case or alleged sexual abuse, with the grievance officer herself. 20
ILL. ADMIN. CODE § 504.810(a). The second factual dispute is the one Lisle highlighted in
his briefing: whether he forwarded the counselor’s denial of his original grievance to
the grievance officer. Because “[a] swearing contest requires an evidentiary hearing to
resolve, and none was held,” Roberts v. Neal, 745 F.3d 232, 234 (7th Cir. 2014), the case
must go back to the district court on the issue of exhaustion.

      The district court also erred by reasoning that Lisle had failed to exhaust his
administrative remedies by not complying with the Board’s instructions regarding his
grievance appeal. As the state defendants concede, his lack of compliance with the
Board’s instructions would have been irrelevant if he never received a response to the
appeal he filed with the grievance officer. Lewis v. Washington, 300 F.3d 829, 833 (7th Cir.
No. 19-1339                                                                            Page 4

2002). See also Roberts, 745 F.3d at 236 (an inmate need not “do anything further to keep
his grievance alive” when that inmate followed his prison’s internal processes but did
not receive a response).

       Lisle’s remaining arguments are less persuasive. He argues, for instance, that
Judge Bruce was biased, as reflected in his prior rulings in the case, and should have
recused or disqualified himself. But adverse judicial rulings are not a basis for either
recusal under 28 U.S.C. § 455 or disqualification under 28 U.S.C. § 144. See In re City of
Milwaukee, 788 F.3d 717, 720 (7th Cir. 2015) (recusal); Hoffman v. Caterpillar, Inc., 368 F.3d
709, 718 (7th Cir. 2004) (disqualification). Lisle also asserts that Judge Bruce had
“personal and political” connections to IDOC officials, but he points to no evidence in
support.

        Lisle argues last that the court erred in denying his motion to transfer because he
believed that he presented enough evidence of potential bias. But the court acted within
its discretion to deny the motion because Lisle’s arguments indicated an intent to
forum-shop, which is an impermissible reason for transfer. Boyer v. BNSF Ry. Co.,
824 F.3d 694, 710 (7th Cir. 2016).

    In light of the foregoing, we VACATE the entry of summary judgment and
REMAND for a Pavey hearing.